DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/10/2020 has been entered.
 
Amendments
	Claim 1 has been amended to specify that the synthetic nanocarriers comprise “poly(D.L lactide) (PLA) and poly(D,L lactide) poly (ethylene glycol) (PLA-PEG)”, the immunosuppressant is “a rapalog”, and the uricase is “pegylated”. Consequently, claims 2, 11-13, 15, and 18 have also been amended. Claims 14, 16-17, and 50 have been canceled.

Election/Restrictions
With the cancelation of claim 50 (Invention II), claims 1-13, 15, and 18-19 remain pending and have been examined on the merits.

Power of Attorney
A Power of Attorney still has not yet been submitted.

Information Disclosure Statement
The two information disclosure statements (IDSs) filed on 12/11/2020 are in compliance with the provisions of 37 C.F.R. 1.97. All cited references have been fully considered.

Claim Objections
Claim 1 is objected to because of the following informalities: (i) the period in the term “poly(D.L lactide)” should have been a comma; (ii) a hyphen is missing between “D.L” and “lactide” in the term “poly(D,L lactide)”; (iii) a hyphen is missing between “D,L” and “lactide” as well as before the second “poly” in the term “poly(D,L lactide) poly (ethylene glycol)”; and (iv) there should be no space before the parenthesis in “poly (ethylene glycol)”. 
To obviate these objections, the new limitation in lines 3-4 should be amended as “poly(D,L-lactide) (PLA) and poly(D,L-lactide)-poly(ethylene glycol) (PLA-PEG)”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

RE: Rejection of claims 1-19 under 35 U.S.C. 103 as being unpatentable over Kishimoto et al. in view of Reinders et al.
	Applicant traverses the rejections because they allegedly stem from an improper application of hindsight reasoning and do not establish why the compositions of Reinders et al. would have been used with those of Kishimoto et al.. Applicant points out that the medical strategy by Reinders et al. is “merely conjecture” as said prior art does not show that administering an anti-inflammatory therapeutic would reliably reduce or eliminate infusion reactions (IR) and gout flares. The observed results during months 1-3 and months 4-6 supposedly indicate unpredictability of the combination treatment. It is asserted that the inventors of the present application were the ones who determined that the claimed method surprisingly resulted in better efficacy and gout flare reduction. In addition, Applicant argues that Reinders et al. only teaches administering pegylated 
	All arguments have been fully considered but are found unpersuasive. The office action is not based on improper hindsight reasoning as only what was known in the art before the effective filing date of the claimed invention is taken into consideration when determining obviousness. It is also respectfully submitted that the rejections of record do establish why it would be obvious to combine the teachings of Kishimoto et al. and Reinders et al.. 
Kishimoto et al. discloses a method comprising co-administering SVP-rapamycin with a pegylated uricase. Even though the disclosed method does not include administering an anti-inflammatory therapeutic, Reinders et al. acknowledges the need to minimize unwanted side effects caused by antihyperuricemic treatment. To prevent gout and IR, Reinders et al. teaches using colchicine or nonsteroidal anti-inflammatory drugs (NSAIDs), as well as fexofenadine, paracetamol, and hydrocortisone, respectively, prior to administration of pegylated uricase. Thus, Reinders et al. provides the motivation to administer anti-inflammatory therapeutics when utilizing antihyperuricemic treatment like pegylated uricase. 
As pointed out in the last office action, it is known in the art that gout flares occur during antihyperuricemic treatment because of urate mobilization caused by rapid urate metabolism. This explains why the experimental results of Reinders et al. show gout flare initially increased during the first three months of the treatment. But eventually, it decreased during subsequent months for patients pretreated with anti-inflammatory et al. states that consultation with the FDA led to the determination that the distribution of severe adverse events is not unusual because it occurred in patients predisposed to such events and there was unequal randomization in the clinical trials (last par. in right column, page 547). 
In addition, the differences in the observed number of gout flares between the patient groups can be attributed to the different administration regimen of pegylated uricase and not to the anti-inflammatory drugs themselves (which were presumably given in the same amount among the various patients groups). It should also be noted that in both groups of pegloticase-treated patients, gout flares decreased as the treatment continued from months 1-3 (77% & 81%) to months 4-6 (41% & 57%) unlike the placebo group which exhibited increased gout flares (from 54% on months 1-3 to 67% on months 4-6). More importantly, more patients in both pegloticase-treated groups reached the target serum urate concentration of <6 mg/dL and showed tophus dissolution compared to the placebo group. Overall, Reinders et al.’s data show the effectiveness of treating gout using pegylated uricase with anti-inflammatory drugs as gout and IR prophylaxis. Reinders et al. concludes that “a strategy on prevention of immunologic responses is warranted, eg, by prescribing anti-inflammatory regimen” (first par. in right column, page 548). Thus while long term data was missing before the effective filing date of the claimed invention, it does not negate the fact that Reinders et al. provides a reason to modify Kishimoto et al.’s method by also administering an anti-inflammatory therapeutic to the subject. 
et al.’s statement that “an anti-immunologic or anti-inflammatory strategy is needed to prevent antipegloticase antibody formation” (Summary, page 548)  does not necessarily mean these two strategies cannot be combined together. Based on the teachings of the cited prior art, a person with ordinary skill in the art would have recognized that using both strategies along with antihyperuricemic treatment would address the problems of gout in multiple fronts: an anti-immunologic agent like rapamycin would inhibit the formation of antibodies; anti-inflammatory agents would minimize the occurrence of gout flares and IR; and an antihyperuricemic treatment such as pegylated uricase would reduce serum concentration of urate. 
Indeed, Kishimoto et al. demonstrates that administering SVP-rapamycin in combination with pegylated uricase not only reduces serum uric acid levels below target threshold but also inhibits antibody response (Figure 5, page 896). Since Reinders et al. teaches that IR is associated with the presence of antibody response (first par. in right column, page 546), the absence of antibodies is expected to lower the risk for IR. It can also be predicted by one with ordinary skill in the art that administering anti-inflammatory agents would help prevent gout flares. In other words, the claimed method’s greater efficacy (relative to treatment using pegloticase alone) and lower gout flares is predictable, contrary to Applicant’s assertion. 
With regards to the composition of synthetic nanocarriers, it should be noted that Kishimoto et al.’s rapamycin-carrying nanoparticles comprises PLA and PLA-PEG, thereby satisfying the new limitation. 
Hence, the claimed invention is obvious over Kishimoto et al. and Reinders et al.. To properly address all amendments, the rejections of record have been modified.

Modified rejections
Claims 1-9, 11-13, 15, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kishimoto et al. (Nature Nanotechnology 2016, Vol. 11, pages 890-899) in view of Reinders et al. (Therapeutics and Clinical Risk Management 2010, Vol. 6, pages 543-550).
According to Kishimoto et al., one common cause for failure of biotherapeutic treatments and adverse hypersensitivity reactions is the development of antidrug antibodies or ADAs (Abstract, page 890). Not only do ADAs neutralize or alter the pharmacokinetics and biodistribution of biologic drugs, they can also cause hypersensitivity reactions, crossreact with endogenous proteins, or deprive patients of life-sustaining therapies. For example, pegylated uricase enzyme known as Pegloticase helps treat refractory gout by metabolizing uric acid but it induces ADAs in about 90% of subjects which leads to loss of efficacy and anaphylactic reactions. Prevention of ADA formation in an antigen-specific manner is therefore desirable in order to lessen late stage clinical failure of biologics (Introduction, left column, page 890).
Previously, nanoparticles carrying rapamycin and an antigen were found to be effective in inducing durable antigen-specific immunological tolerance in vivo. Kishimoto et al. then shows that synthetic vaccine particles carrying only rapamycin (SVP-rapamycin) can be co-administered with any free antigen to induce immunological tolerance. The tolerogenic dendritic cells and antigen-specific regulatory T cells induced in vivo inhibits the activation of antigen-specific CD4+ T cells and B cells in rodents and non-human primates (Introduction, right column, page 890; Figure 1, page 891).
et al. discloses a method comprising co-administering SVP-rapamycin with a pegylated uricase called pegsiticase in uricase-deficient mice having elevated levels of serum uric acid. The SVP-rapamycin comprises PLA, PLA-PEG, and rapamycin (Figure 1A, page 891).
While pegsiticase alone did not reduce uric acid levels when administered as repeated injections indicating development of an anti-uricase IgG response, SVP-rapamycin + pegsiticase inhibited ADA response thus allowing maintenance of low serum uric acid levels. Similar results were obtained with cynomolgus monkeys (left column, page 895; Figure 5, page 896). Kishimoto et al. concludes that biologic therapies with tolerogenic nanoparticles offer a promising approach to minimize ADA formation that is associated with adverse hypersensitivity reactions and loss of efficacy. Use of SVP-rapamycin with pegylated uricase is being tested in human subjects with hyperuricemia (Conclusion, left column, page  898).
The method of Kishimoto et al. is similar to the instant application’s method as explained below:
Regarding claim 1: co-administering SVP-rapamycin, which is a synthetic nanocarrier comprising the immunosuppressant rapamycin, and pegiticase (a pegylated uricase also known as pegadricase) to a subject such as a mouse, monkey, or human is equivalent to “concomitantly administering to a subject in need thereof 1) a composition comprising synthetic nanocarriers... and 2) a composition comprising a pegylated uricase”. 

The rapamycin in SVP-rapamycin satisfies the stipulation that the synthetic nanocarriers also comprise “a rapalog”. Applicant defines the term “rapalog” as referring to “rapamycin and molecules that are structurally related to (an analog) of rapamycin (sirolimus)” (4th par., page 14 of Specification). 
Kishimoto et al. is different from the claimed method in that it does not entail concomitantly “administering 3) a composition comprising an anti-inflammatory therapeutic” with the first two recited compositions.
Nonetheless, Reinders et al. states that patients receiving pegylated uricase treatments experience infusion reactions (IR) and gout flares. To address this problem glucocorticosteroids can be used to prevent antibody formation that result in IR and prevent gout flares (Abstract, page 543). Reinders et al. teaches using colchicine or nonsteroidal anti-inflammatory drugs (NSAIDs) as gout prophylaxis, as well as fexofenadine, paracetamol, and hydrocortisone as IR prophylaxis before infusion with pegylated uricase (last par. in right column, page 546). Results demonstrate that incidence and frequency of gout flare significantly decreased during month 4-6 in subjects treated every 2 weeks of pegylated uricase (first par. in left column, page 547). A person with ordinary skill in the art before the effective filing date of the claimed invention would have been motivated by Reinders et al.’s teachings to pretreat subjects in Kishimoto et al.’s method with colchicine/NSAID and fexofenadine, paracetamol, and hydrocortisone. It can be expected that these pre-treatments would advantageously KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007).
	Hence, claim 1 is obvious over Kishimoto et al. in view of Reinders et al..
	Regarding claims 2-3 and 11: Reinders et al.’s teaching that the anti-inflammatory drugs are administered before infusion of pegylated uricase fulfills “wherein the composition comprising an anti-inflammatory therapeutic is administered prior to the composition comprising synthetic nanocarriers comprising a rapalog and the composition comprising a pegylated uricase” and “is administered at least once prior”. 
Regarding claims 4 and 12-13: Although the prior art does not teach exactly when the anti-inflammatory drugs are administered nor administering them at least twice beforehand, a person with ordinary skill in the art would have determined the appropriate dosing regimen for each particular anti-inflammatory drug used through routine experimentation and optimization.
Regarding claims 5-6: colchicine and NSAIDs being utilized in the modified method as anti-inflammatory drugs to prevent gout satisfy “wherein the anti-inflammatory therapeutic is a nonsteroidal anti-inflammatory drug (NSAID)” and “wherein the anti-inflammatory therapeutic is colchicine or ibuprofen”.
Regarding claims 7-9: the modified method’s fexofenadine, paracetamol, and hydrocortisone being employed as anti-inflammatory drugs to prevent IR is analogous to “administering to the subject one or more compositions comprising an infusion reaction 
Regarding claim 15: pegiticase, also known as pegadricase, corresponds to “wherein the pegylated uricase is pegadricase or pegloticase”.
Regarding claim 18: the rapamycin in SVP-rapamycin is identical to “wherein the rapalog is rapamycin”.
Regarding claim 19: the embodiment of the subject being a human meets “wherein the subject is human”.

Claims 1-13, 15, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kishimoto et al. (Nature Nanotechnology 2016, Vol. 11, pages 890-899) in view of Reinders et al. (Therapeutics and Clinical Risk Management 2010, Vol. 6, pages 543-550) and Czock et al. (Clinical Pharmacokinetics 2005, Vol. 44, pages 61-70).
The teachings of Kishimoto et al. and Reinders et al. are set forth above and applied herein. Kishimoto et al. and Reinders et al. are found to render claims 1-9, 11-13, 15, and 18-19 obvious.
The modified method is comparable to the following claim:
Regarding claim 10: the corticosteroid of claim 8 is further limited to “methylprednisolone, prednisone or dexamethasone”
Reinders et al. teaches that glucocorticosteroids (also referred to as corticosteroids) provide protection from inflammation when used with antihyperuricemic therapy (second par. in left column, page 545). Reinders et al. differs from the instant 
Nevertheless, it is known in the art that methylprednisolone, prednisone, or dexamethasone are also glucocorticoseroids as substantiated by Czock et al.. Czock et al. states that glucorticosteroids are frequently used in clinical practice for various indications such as inflammatory diseases (Abstract, first par., page 63). The most commonly used systematic glucocorticosteroids are hydrocortisone, prednisolone, methylprednisolone, and dexamethasone as they have good oral bioavailability and are mainly eliminated by hepatic metabolism and renal excretion (Abstract, first par., page 62; Table 1, page 64). Since prednisolone, methylprednisolone, and dexamethasone are recognized as glucocorticosteroids like hydrocortisone, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to replace the hydrocortisone in the modified method with methylprednisolone, prednisone, or dexamethasone, and expect that such substitution would still result in reducing or suppressing IR during gout treatment. Substitution of one known element for another known element, both elements having equivalent effect, is considered to be obvious, absent a showing that the result of the substitution yields more than predictable results. See MPEP § 2143 and KSR International Co. v. Teleflex Inc. 550 US 398, 82 USPQ2d 1385 (2007).
Claim 10 is therefore obvious over Kishimoto et al. in view of Reinders et al. and Czock et al..

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


RE: Nonstatutory double patenting rejections 
The rejections are requested to be deferred until allowable subject matter has been identified. 
But in light of the claim amendments, the double patenting rejections on some co-pending applications have been withdrawn and new ones are set forth.

Modified rejections
Claims 1-13, 15, and 18-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 8, 14, 17, 31, 40, 48, 55, 58, 116-134, and 136-137 of co-pending Application No. 15/456520 in view of Reinders et al. (Therapeutics and Clinical Risk Management 2010, Vol. 6, pages 543-550).
The co-pending application is drawn to a method of reducing gout flare comprising concomitantly administering to a subject identified as having had or as being et al. teaches that pretreatments with glucocorticosteroids would help prevent gout flares and IR. Thus, it would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to include an additional step of administering colchicine or nonsteroidal anti-inflammatory drugs (NSAIDs) as gout prophylaxis, as well as fexofenadine, paracetamol, and hydrocortisone as IR prophylaxis. Obviousness is established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so. 
This is a provisional nonstatutory double patenting rejection.

Claims 1-13, 15, and 18-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 97 and 113 of co-pending Application No. 16/893153 and over claims 3-4 of co-pending Application No. 17/092148; each one in view of Reinders et al. (Therapeutics and Clinical Risk Management 2010, Vol. 6, pages 543-550).
Co-pending application 16/893153 discloses a method comprising concomitantly administering to a subject having an anti-uricase antibody level below a threshold (i) a composition comprising polymeric synthetic nanocarriers comprising PLA, PLA-PEG, and rapamycin and (ii) a composition comprising uricase. In an embodiment, the uricase is defined as pegsiticase (a pegylated uricase). Similarly, co-pending application 
The co-pending applications are different in that the disclosed methods do not entail administering an anti-inflammatory therapeutic. However, Reinders et al. shows that glucocorticosteroid pretreatment aids in preventing gout flares and IR. A person with ordinary skill in the art before the effective filing date of the claimed invention would have modified the co-pending application by also administering colchicine or NSAIDs with reasonable expectation that these substances would beneficially minimize or prevent gout. Combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so is the rationale supporting obviousness. 
These are provisional nonstatutory double patenting rejections.

Conclusion
	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE F PAGUIO FRISING whose telephone number is (571)272-6224. The examiner can normally be reached on Monday-Friday, 8:00 a.m. - 5:00 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michelle F. Paguio Frising/Primary Examiner, Art Unit 1651